This is an action for judgment on a note and for the foreclosure of a mortgage executed by the defendants to secure the payment of the note.
After judgment by default on the note rendered by the clerk of the Superior Court, it was ordered and decreed that the land described in the mortgage be sold to satisfy the judgment. The land was sold by a commissioner appointed by the court for that purpose. Upon the report of the sale, the same was confirmed by the clerk of the Superior Court.
The action was thereafter heard by the clerk on the motion of certain defendants that the order of confirmation, the decree of sale, and the *Page 792 
judgment be set aside and vacated upon the grounds stated in the motion which was in writing. The motion was denied, and the defendants appealed to the judge of the Superior Court of Forsyth County.
From judgment affirming the order of the clerk, the defendants appealed to the Supreme Court.
The facts found by the judge and set out in the judgment, are sufficient to support the judgment affirming the order of the clerk. Conceding without deciding that there were irregularities appearing on the record, they are not sufficient to entitle the defendants to the relief sought by their motion as a matter of law. The judgment is
Affirmed.